DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/12/2021 has been considered by the examiner.

Status of the Claims
The response and amendment filed 07/14/2021 is acknowledged.
Claims 1-12 are pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is not entirely clear what is required by claim 10. Claim 10 recites the container further comprises a bottle, a tip, or a dropper, and a cap. It is not clear if the cap is required in combination with either a bottle, a top or a dropper, or if a cap is required for only a dropper. 
Clarification is required.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites wherein the PVP-I formulation is free from a stabilizing agent. However, it is not clear which formulation components the term stabilizing agent was intended to exclude. 
For example, Liang, US 20140322345 A1 teaches formulations containing PVP-I microspheres wherein the composition includes a stabilizing agent for the microspheres (Liang, e.g., 0013). 
Alternatively, the term stabilizing agent may refer to formulation components which are specifically added to stabilize PVP-I, e.g., potassium iodate (US 5718853). See specification, e.g., ¶s 05 and 06: it is our goal to develop dilute PVP-I formulations with compatible packaging in plastic bottles to solve the stability problem of dilute PVP-I solutions without stabilizer in plastic bottles. 
Alternatively, the term stabilizing agent may refer to preservatives as may be found in multiuse containers for preserving the formulation from spoilage. 
Finally, Bhagwat, US 5126127 teaches the addition of an alkalinizing agent stabilizes the PVP-I solution (Bhagwat, e.g., c6:9-16). However, the alkalinizing agent is only added to adjust the pH of the formulation so that the formulation has a pH at which PVP-I is stable. In Bhagwat, the alkalinizing agent may be sodium hydroxide (Bhagwat, c6:54-63). The present application notes the formulations includes a pH regulator, e.g., sodium hydroxide, to achieve a pH in the range of 3.5 to 7.0 or 4.0 to 6.0. See specification ¶ 031. 
Since the term stabilizing agent may refer to different components of PVP-I formulations, and the stabilizers are functional for stabilizing different components or aspects of the PVP-I formulations, one skilled in the art is not reasonably apprised of the metes and bounds for which applicant is claiming protection and would not understand how to avoid infringement. 
Clarification is required. 

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, and 3-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aleo, US 20200000714 A1.
	Aleo teaches formulations comprising povidone iodide (PVP-I) having a concentration between 0.02 and 1.0% (Aleo, e.g., claim 14). The composition may be present in a dropper cap made of polypropylene, i.e., a container made of polypropylene (Aleo, e.g., claim 24).  Stability limitations are met according to Aleo, e.g., 0041, Tables 7-8.
	Aleo teaches the formulation in polyethylene or polypropylene containers of suitable thickness and suitable density (Aleo, e.g., 0029).
	The composition may or may not include a buffer (Aleo, e.g., 0035-0036). 
	Formulations have a pH value within the claimed range (Aleo, e.g., 0041, Tables 7-8).
	Compositions do not appear to require a stabilizer since Aleo does not teach a stabilizer.
	Aleo anticipates the subject matter of instant claims 1 and 3-12.

Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bhagwat, US 5126127.
Bhagwat teaches PVP-I formulations having a PVP-I concentration of 0.3% in the form of a solution having a stability in the claimed range. See Bhagwat, e.g., Example 3.
Bhagwat teaches suitable containers include high density polyethylene (Bhagwat, e.g., c8:4-16). 
Bhagwat teaches wherein the container is polypropylene (Bhagwat, e.g., c11:4-9). It is understood the formulation did not show the claimed stability under the conditions tested. However the claimed invention is silent to the testing conditions. It is reasonable to conclude the composition would maintain the claimed stability under appropriate conditions, e.g., low temperature 2-4oC. The properties of the article are inseparable from the structure recited. Therefore, the prior art article having all the limitations of the claimed invention would be capable of achieving the same stability if tested under appropriate conditions.
Formulations are not-buffered (Bhagwat, e.g., Abstract). 
Bhagwat teaches formulations having a pH in the range recited in claim 8, e.g., 4.44 (Table 4).
Bhagwat teaches the container is a bottle (Bhagwat, e.g., c1:21-23). Claim 11 is included in this rejection as claim 11 further limits an alternative limitation of claim 10.
Applicable to claim 12: the alkalinizing agent is only added to adjust the pH of the formulation so that the formulation has a pH at which PVP-I is stable. In Bhagwat, the alkalinizing agent may be sodium hydroxide (Bhagwat, c6:54-63). The present application notes the formulations includes a pH regulator, e.g., sodium hydroxide, to achieve a pH in the range of 3.5 to 7.0 or 4.0 to 6.0. See specification ¶ 031. Since the present application allows for formulations including sodium hydroxide, the limitation of claim 12 appears to be met by Bhagwat since Bhagwat does not employ, e.g., potassium iodide and/or potassium iodate (Bhagwat, e.g., c1:50-65).
Bhagwat anticipates the subject matter of instant claims 1-12.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jauw, US 5178853.
Jauw teaches a PVP-I formulation containing 0.3% PVP-I at pH 6.0 with phosphate buffer (Jauw, e.g., c3: example 1). The formulation is in a glass bottle. However, one skilled in the art would have at once envisaged a bottle of polyethylene terephthalate because Jauw clearly teaches polyethylene terephthalate as an alternative material to glass (Jauw, e.g., claim 1). 
Stability appears to meet the limitation of claim 1, i.e., 90% after 24 months (Jauw, e.g., example III).
Since Jauw teaches a polypropylene dropper, the formulation may be present in a container made of polypropylene.
Jauw anticipates the subject matter of instant claims 1-11.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liang, US 20140322345 A1 in view of Jauw, US 5178853.
Liang teaches povidone iodine (PVP-I) formulations (Liang, e.g., Abstract). Liang teaches the formulation in a container stored for at least a month (Liang, e.g., 0042). Liang teaches compositions retain 90% of PVP-I after 1 month (Liang, e.g., 0088).
Liang does not expressly teach the container is polyethylene terephthalate, polypropylene or any combination thereof.
Jauw taches similar formulations containing an amount of PVP-I formulation in the claimed amounts wherein the formulations is stored in a bottle of polyethylene terephthatlate with a dropper of polypropylene (Jauw, e.g., claim 1). From Jauw, one skilled in the art is taught that polyethylene terephthalate and polypropylene are effective for reducing leaching of iodine from the formulation. This contributes to the stability of the formulation, e.g., as a result of these storage materials, the shelf-life of ophthalmic preparations may be extended to 1-2 years at room temperature (Jauw, e.g., ¶ bridging c1-c2). Jauw teaches formulations in said containers have a stability within the claimed 90% at one month (Jauw, e.g., Example III).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to store a PVP-I formulation as understood from Aleo in a bottle of polyethylene terephthalate with a dropper of polypropylene or a polypropylene container with a reasonable expectation of success. The skilled artisan would have been motivated to do so since these materials are suggested by Jauw to reduce leaching of iodine from the formulation and extend shelf life of the formulation. The skilled artisan would have had a reasonable expectation of success because both documents are directed to povidone iodine formulations.

Applicable to claim 4: Liang teaches the formulation as a solution, suspension, emulsion, gel, cream, or ointment (Liang, e.g., 0053).
Applicable to claim 5: Liang teaches PVP-I concentration of 0.1 to 5% by weight (Liang, e.g., claim 6).
Applicable to claims 5-7: Liang also teaches formulations having a concentration of PVP-I at 0.01 to 2% by weight (Liang, e.g., 0054) or about 0.4 to about 2% by weight (Liang, e.g., 0010). The claimed ranges significantly overlap with the range suggested in Liang. The claimed ranges or amounts are within the range suggested in Liang. 
Applicable to claim 8: Liang teaches the formulation having a pH in the range of from about 4.0 to about 5.0 (Liang, e.g., 0074).
Applicable to claim 9: Liang does not appear to expressly teach a buffer.
Applicable to claim 10: the container may be a bottle (Liang, e.g., 0043), e.g., eye drop bottle (Liang, e.g., 0062). Liang does not expressly teach 
Applicable to claim 11:
Applicable to claim 12: Liang teaches an optional stabilizing agent for the microspheres, but does not teach a stabilizing agent for the PVP-I (Liang, e.g., 0013).
Accordingly, the subject matter of claims 1-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aleo, US 20200000714 A1 in view of Jauw, US 5178853.
The teachings of Aleo enumerated above apply here. Aleo does not expressly teach the container made of polyethylene terephthalate. 
Jauw taches similar formulations containing an amount of PVP-I formulation in the claimed amounts wherein the formulations is stored in a bottle of polyethylene terephthatlate with a dropper of polypropylene (Jauw, e.g., claim 1). From Jauw, one skilled in the art is taught that polyethylene terephthalate and polypropylene are effective for reducing leaching of iodine from the formulation. This contributes to the stability of the formulation, e.g., as a result of these storage materials, the shelf-life of ophthalmic preparations may be extended to 1-2 years at room temperature (Jauw, e.g., ¶ bridging c1-c2). Jauw teaches formulations in said containers have a stability within the claimed 90% at one month (Jauw, e.g., Example III).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to store a PVP-I formulation as understood from Aleo in a bottle of polyethylene terephthalate with a dropper of polypropylene or a polypropylene container with a reasonable expectation of success. The skilled artisan would have been motivated to do so since these materials are suggested by Jauw to reduce leaching of iodine from the formulation and extend shelf life of the formulation. The skilled artisan would have had a reasonable expectation of success because both documents are directed to povidone iodine formulations.
The limitations of dependent claims 1 and 3-12 are found in Aleo as outlined under the 102 rejection. 
Accordingly, the subject matter of claims 1-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat, US 5126127 in view of Jauw, US 5178853.
The teachings of Bhagwat enumerated above apply here. 
Bhagwat does not expressly teach the container made of polyethylene terephthalate. 
Jauw taches similar formulations containing an amount of PVP-I formulation in the claimed amounts wherein the formulations is stored in a bottle of polyethylene terephthatlate with a dropper of polypropylene (Jauw, e.g., claim 1). From Jauw, one skilled in the art is taught that polyethylene terephthalate and polypropylene are effective for reducing leaching of iodine from the formulation. This contributes to the stability of the formulation, e.g., as a result of these storage materials, the shelf-life of ophthalmic preparations may be extended to 1-2 years at room temperature (Jauw, e.g., ¶ bridging c1-c2). Jauw teaches formulations in said containers have a stability within the claimed 90% at one month (Jauw, e.g., Example III).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to store a PVP-I formulation as understood from Bhagwat in a bottle of polyethylene terephthalate with a dropper of polypropylene or a polypropylene container with a reasonable expectation of success. The skilled artisan would have been motivated to do so since these materials are suggested by Jauw to reduce leaching of iodine from the formulation and extend shelf life of the formulation. The skilled artisan would have had a reasonable expectation of success because both documents are directed to povidone iodine formulations.
The limitations of dependent claims 1 and 3-12 are found in Bhagwat as outlined under the 102 rejection. 
Accordingly, the subject matter of claims 1-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-30 of US 9308173 in view of Jauw, US 5178853. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach a composition comprising povidone iodine at a concentration between about 0.1 and about 2.5% by weight (claims 1-2). Compositions may be in the form of a solution, suspension, emulsion, ointment cream or gel (claim 27). Compositions have ophthalmic utility (claims 1-30). The claims of the reference patent teach an optional stabilizing agent for the microspheres (claim 5). Therefore, the claims of the reference patent teach compositions which do not contain a stabilizer.
The claims of the reference patent do not expressly teach the pH value in the range of 3.5 to 7.0. The claims of the reference patent do not expressly teach the formulation is buffered or non-buffered. The claims of the reference patent do not expressly teach a container made of polyethylene terephthalate, polypropylene or combination thereof.
However, the teachings of Jauw cure this deficiency as enumerated above.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to store a PVP-I formulation as understood from the reference patent claims in a bottle of polyethylene terephthalate with a dropper of polypropylene or a polypropylene container with a reasonable expectation of success. The skilled artisan would have been motivated to do so since these materials are suggested by Jauw to reduce leaching of iodine from the formulation and extend shelf life of the formulation. The skilled artisan would have had a reasonable expectation of success because both documents are directed to povidone iodine formulations.
Accordingly, the subject matter of claims 1-12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhagwat, US 4996048 teaches the stability of povidone iodine is a function of type of plastic, wall thickness of the container and the temperature (Bhagwat, e.g., c6:32-42).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615